Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment after final rejection dated 2/16/2022 has been entered.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mario Theriault (Reg. No. 40,368) on 3/1/2022.
IN THE CLAIMS OF THE AMENDMENT DATED 2/16/2022:
In claim 3, line 3 after “rotating”, “an” has been replaced with -- said --.
In claim 6, line 4 after “along”, “a” has been replaced with -- said --.
In claim 7, line 3 after “from”, “a” has been replaced with -- said --.







Allowable Subject Matter
4.	Claims 1, 3, 6-7, 9-14, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 of the 2/16/2022 amendment is patentable over the prior art of record, because the teachings of the references taken as a whole do not show or render obvious the combination, including lifting a piece of fabric material along a hyperbolic lifting trajectory while maintaining a step of rotating, the step of rotating and the step of lifting being combined in a first single complex motion; and further comprising a step of moving the piece of fabric material from a pile of pieces of fabric material to a work table, and the step of moving comprises the step of lifting the piece of fabric material face up, and lowering the piece of fabric material face down on the work table while maintaining alignment of a weight vector and while rotating an axis of a picker.
Independent claim 14 of the 2/16/2022 amendment is patentable over the prior art of record, because the teachings of the references taken as a whole do not show or render obvious the combination, including a robotic arm being configured for lifting a piece of fabric material face up along a first hyperbolic lifting trajectory while rotating an axis of a picker counterclockwise about a toothed wheel; for moving the piece of fabric material to a work table and for lowering the piece of fabric material face down on the work table while rotating the axis of the picker clockwise and moving the picker along a second hyperbolic laying trajectory.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/THOMAS A MORRISON/Primary Examiner, Art Unit 3653